Appeal by the People from an order of the Supreme Court, Kings County (Goldstein, J.), dated December 5, 1990, which granted that branch of the defendant’s omnibus motion which was to dismiss Indictment No. 9218/90 charging him with burglary in the second degree, petit larceny, and criminal possession of stolen property in the fifth degree.
Ordered that the order is reversed, on the law, that branch of the defendant’s omnibus motion which was to dismiss the indictment is denied, the indictment is reinstated, and the matter is remitted to the Supreme Court, Kings County, for further proceedings consistent herewith.
Contrary to the defendant’s contentions, we find that the indictment was supported by legally sufficient evidence. When viewed in a light most favorable to the prosecution (see, People v Warner-Lambert Co., 51 NY2d 295, cert denied 450 US 1031), the evidence adduced before the Grand Jury, if accepted as true, established every element of the offenses charged and the defendant’s commission thereof (see, People v Deegan, 69 *438NY2d 976; People v Jennings, 69 NY2d 103; People v Miley, 161 AD2d 368; People v Rosario, 160 AD2d 1031). Furthermore, under the circumstances of this case, the complainant’s testimony recounting his prior identification of the defendant did not undermine the integrity of the Grand Jury proceedings (CPL 60.30; see, People v Brownlee, 121 AD2d 553, 554; People v Diaz, 107 AD2d 706, 707; People v Horne, 121 Misc 2d 389).
We have reviewed the defendant’s remaining contentions in support of an affirmance and find them to be without merit. Kunzeman, J. P., Fiber, Miller and Ritter, JJ., concur.